Title: To George Washington from Brigadier General Thomas Nelson, Jr., 23 March 1779
From: Nelson, Thomas Jr.
To: Washington, George


My Dear General
Philada March 23d 1779.
I had the satisfaction of receiving your Letter of the 15th by Colo. Laurens and I would have answer’d it by Colo. Harrison but I had not the pleasure of seeing him (being from home when he call’d on me) till he was about to leave the City.
I am happy that my taking a seat again in Congress meets with your approbation; and shall be still more happy, if by my advice or assistance, America shall be reliev’d from her present distresses; for in my opinion she has not, at any time, since the commencement of this War, been in so much danger as she is now, and principally from the state of our finances, which seem to me to be in strange confusion. What may be the result of the late determination of Congress for calling in the Emissions of April & May 77 & 78 I know not; but the present effect is very contrary from what was expected. Our immediate Country is almost thrown into convulsions by it. I fear it has given a deadly stab to the Credit of any Paper Money that may hereafter be issued by Congress. Let us however profit by experience and endeavor to apply a remedy to the sore, before it make the bone caries. I propose certainly to pay you a visit in the Spring; for believe me when I assure you that I am with the greatest regard & esteem Your Obedt Servt & affectionate friend
Thos Nelson Jr
I beg you will present my Compts to Mrs Washington.
